DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 09/09/2019.
Claims 1 – 20 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Rajendra Panwar on June 03, 2022.

Claims:
1.	(Currently Amended)  A computer-implemented method for determining impact of features on result of a machine learning based model, comprising:
accessing a machine learning based model configured to receive as input, a plurality of features and to predict an output score;
identifying a user associated with a feature vector, the feature vector comprising values of the plurality of features;
for each of the plurality of features
identifying a set of feature values of the feature based on training dataset used for training the machine learning based model;
for each feature value selected from the set of feature values:
providing the feature vector as input to the machine learning based model to obtain a first output score value[[;]] ,
determining a modified feature vector by replacing the value of feature in the feature vector with the selected feature value[[;]] , 
providing the modified feature vector as input to the machine learning based model to obtain a second output score value[[;]], and 
determining a feature impact component value based on a difference of the second output score value and the first output score value; and
determining a feature impact score for the feature based on [[as]] an aggregate of the feature impact component values for the feature;
selecting one or more top driver features from the plurality of features based on the feature impact scores for each of the plurality of features; 
generating a description of each of the top driver features; and
sending the generated description for display.
9.	(Currently Amended)  A non-transitory computer readable storage medium storing instructions that when executed by a processor, cause the processor to perform steps comprising:
accessing a machine learning based model configured to receive as input, a plurality of features and to predict an output score;
identifying a user associated with a feature vector, the feature vector comprising values of the plurality of features;
for each of the plurality of features
identifying a set of feature values of the feature based on training dataset used for training the machine learning based model;
for each feature value selected from the set of feature values:
providing the feature vector as input to the machine learning based model to obtain a first output score value[[;]] ,
determining a modified feature vector by replacing the value of feature in the feature vector with the selected feature value[[;]] ,
providing the modified feature vector as input to the machine learning based model to obtain a second output score value[[;]] , and 
determining a feature impact component value based on a difference of the second output score value and the first output score value; and
determining a feature impact score for the feature based on [[as]] an aggregate of the feature impact component values for the feature;
selecting one or more top driver features from the plurality of features based on the feature impact scores for each of the plurality of features; 
generating a description of each of the top driver features; and
sending the generated description for display.
17.	(Currently Amended)  A computer system comprising:
one or more computer processors; and
a non-transitory computer readable storage medium storing instructions that when executed by a processor, cause the processor to perform steps comprising:
accessing a machine learning based model configured to receive as input, a plurality of features and to predict an output score;
identifying a user associated with a feature vector, the feature vector comprising values of the plurality of features;
for each of the plurality of features
identifying a set of feature values of the feature based on training dataset used for training the machine learning based model;
for each feature value selected from the set of feature values:
providing the feature vector as input to the machine learning based model to obtain a first output score value[[;]] ,
determining a modified feature vector by replacing the value of feature in the feature vector with the selected feature value[[;]] ,
providing the modified feature vector as input to the machine learning based model to obtain a second output score value[[;]], and 
determining a feature impact component value based on a difference of the second output score value and the first output score value; and
determining a feature impact score for the feature based on [[as]] an aggregate of the feature impact component values for the feature;
selecting one or more top driver features from the plurality of features based on the feature impact scores for each of the plurality of features; 
generating a description of each of the top driver features; and
sending the generated description for display.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 9 and 17), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 9 and 17):
accessing a machine learning based model configured to receive as input, a plurality of features and to predict an output score;
identifying a user associated with a feature vector, the feature vector comprising values of the plurality of features;
for each of the plurality of features:
identifying a set of feature values of the feature based on training dataset used for training the machine learning based model;
for each feature value selected from the set of feature values:
providing the feature vector as input to the machine learning based model to obtain a first output score value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194